internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-118578-98 date date re distributing controlled business a business b shareholder n shareholder m p percent q percent r percent state z plr-118578-98 dear this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received on date january and the material submitted for consideration is summarized below distributing is a state z corporation the stock of which is held by shareholders n and m owning p and q percent respectively shareholders n and m have owned distributing for more than five years distributing is currently engaged in the conduct of both business a and business b distributing has submitted data indicating that both business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled will be formed to effectuate the transaction described below after the transaction controlled will engage in business b and distributing in business a there are presently seven key employees in distributing’s business b who are important to its ongoing success they possess technical skills that are highly sought after by distributing’s competitors these key employees would like to acquire an equity_interest in business b and direct the future development of business b the key employees cannot afford to purchase shares in distributing because distributing’s value is comprised of both business a and b also the key employees do not want their equity_interest in business b to be affected by the success or failure of business a distributing has provided information showing that transferring the business b division to a subsidiary limited_liability corporation or partnership is impractical and will cause conflict between the two businesses and their respective managements accordingly the following transaction is proposed i distributing will transfer its business b assets to newly formed controlled in exchange for all the outstanding controlled stock and the assumption by controlled of the liabilities associated with the transferred assets ii distributing will distribute its controlled stock pro_rata to its shareholders iii the key employees of controlled will acquire r percent of controlled common_stock they will receive their shares ratably over a five year period beginning with the formation of controlled approximately half of these shares will be provided to the key employees pursuant to a stock ownership incentive program as part of their compensation benefits the remainder will be purchased by the key employees plr-118578-98 the taxpayer has made the following representations with respect to the proposed transaction a b c d e f g h i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is being carried out for the corporate business_purpose of providing a substantial equity_interest in business b to its key employees the distribution of the stock of controlled is motivated by this purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after this transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the transaction and the liabilities to which the plr-118578-98 transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length distributing until such time that it is practical to change will lease space to controlled no two parties to the transaction are investment companies or defined in l sec_368 and iv m n the distributing_corporation is not an s_corporation within the meaning of sec_1361 a and there is no plan or intention by the distributing or controlled corporations to make an s_corporation_election pursuant to sec_1361 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows with respect to the proposed transaction the transfer by distributing to controlled of all of the business b assets solely in exchange for all the stock of controlled plus the assumption by controlled of liabilities associated with the business b assets followed by the distribution of the controlled stock as described above will qualify as a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock sec_361 and sec_357 no gain_or_loss will be recognized to controlled upon the receipt of distributing’s business b assets in exchange for controlled stock sec_1032 plr-118578-98 the basis of the distributing assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before such transfer sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of distributing’s shareholders upon the receipt of controlled stock sec_355 the basis of the stock of distributing and controlled in the hands of the distributing shareholders after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulation the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process no opinion is expressed concerning the federal_income_tax treatment under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it sec_6110 plr-118578-98 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by ________________________________ filiz a serbes assistant to the chief branch
